DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 41, 44, 46-48, 54-55, 57, and 59-61, 64, 67-71 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Suzuki et al. (US 20120315890 A1 also published on 18 August 2011 as WO 2011097730 A1) in view of Hamabe et al.  .

Regarding claim 41, Suzuki et al. teach a radio communication system having at least a radio terminal (Suzuki UE 105 in Fig. 3) and a radio station (Suzuki  eNB 305 in Fig. 3, and Suzuki [0036] cell 110 implemented by a network element providing base station functionality, such as a node-B), wherein the radio station comprises:
a first transmitter (Suzuki eNB 305 transmitter) configured  to transmit an instruction for the radio terminal to obtain information related to a location of the terminal (Suzuki [0027] a network element configuring a UE operating in the communication network to perform MDT measurements, and Suzuki [0029] UE may be configured to determine its position (or location); 
at least one processor (Suzuki [0065] an MDT configuration processor 505) configured to:
 perform quality measurement of a communication with the radio terminal (Suzuki [0063] The eNB 305 collects MDT measurements from the UE 105), in a predetermined execution period (Suzuki [0038] A measurement logging window); and
collect as collected information, the  information related to the location of the radio terminal (Suzuki [0029] the UE may be configured to determine its Suzuki [0063] The eNB 305 collects MDT measurements from the UE 105), results of the quality measurement (Suzuki [0048] the network can obtain received signal power or quality, [0063] The eNB 305 then combines the collected measurement with other available results), and information related to a time at which the quality measurement is performed related to the quality measurements (Suzuki [0038] A measurement logging window (e.g., such as a "sliding window" in which collected logs are kept in the UE) is used to collect information during a certain period); and 
a second transmitter (Suzuki [0065] MDT logging and reporting processor 515) configured to transmit the collected information to an information collection apparatus (Suzuki [0063] After collecting and processing the measurements from one or more UEs (e.g., including the UE 105), the obtained and processed logs are transferred from the network manager 310 to an operations and maintenance (O&M) system),
wherein the collected information are correlated based on the time at which the quality measurement is performed (Suzuki [0038] A measurement logging window (e.g., such as a "sliding window" in which collected logs are kept in the UE) is used to collect information during a certain period),
wherein the radio terminal comprises: 
example measurement performance processor 410) configured to obtain the information related to the location of the radio terminal in response to the instruction (Suzuki [0027] a UE implemented according to one or more of the example methods and apparatus described herein can perform MDT measurements and determine its position/location, Suzuki [0029] UE may be configured to determine its position (or location)) and 
a terminal transmitter (Suzuki [0064] a measurement reporting processor 420) configured to report the obtained information related to the location of the radio terminal (Suzuki [0112] the UE 105 logs the GPS/GNSS analog-to-digital converter (ADC) output within its GPS/GNSS receiver... The UE 105 then reports the logged information),
wherein the information related to the location of the radio terminal identifies where the radio terminal is within a cell (Suzuki [0094] perform finer resolution positioning techniques, such as GPS/GNSS or OTDOA).
Suzuki et al. do not teach
The radio station processor or to collect as collected information, information of an accuracy of the information related to the location of the radio terminal; 
The radio terminal processor to obtain information of an accuracy of the information related to the location of the radio terminal; and 

In a similar endeavor, Hamabe et al. teach
The radio station processor or to collect as collected information, information of an accuracy of the information related to the location of the radio terminal (Hamabe [0129] The mobile station reports the time needed in obtaining the location information and the number of times of re-trial operations performed, Hamabe [0131] If the re-trial operations are carried out too many times such that the location information is low in reliability. Note: the information of an accuracy of the information related to the location is interpreted as the reliability of location information, Hamabe [0132] in case the accurate location information cannot be obtained, a report may be made with the exclusion of the location information) ;
The radio terminal processor to obtain information of an accuracy of the information related to the location of the radio terminal ([0086] The timer 37-2 is used for management of time needed in acquisition of the GPS location information in the GPS reception unit 36, measurement of time needed in obtaining the GPS location information); and 
The radio terminal transmitter to report information of an accuracy of the information related to the location of the radio terminal (Hamabe [0129] The mobile station reports the time needed in obtaining the location Hamabe [0131] If the re-trial operations are carried out too many times such that the location information is low in reliability).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified Suzuki et al. by incorporating Hamabe et al. information of an accuracy related of the location information to arrive at the invention.
The motivation of doing so would have identified location information with given accuracy. 
The combination of Suzuki et al. and Hamabe et al. does not explicitly teach
The radio station to:
perform throughput measurements;
collect results of throughput measurements, the throughput measurements performed by the radio station; and 
However, 3GPP TSG-RAN WG2 Meeting #76 teach
The radio station (3GPP section 2.1 A NW based solution for the QoS verification  … e.g., the eNB ) to:
perform throughput measurements (3GPP section 2.1   derive the user throughput/QoS);
collect results of throughput measurements (3GPP section 2.1  derive the user throughput/QoS ), the throughput measurements performed by the radio   A NW based solution for the QoS verification), and 
Therefore, it would to have to one of ordinary skill in the art at the time the invention was made to have modified combination of Suzuki et al. and Hamabe et al. collecting measurements by incorporating 3GPP throughput derivation by the radio station to arrive at the invention.
The motivation of doing so would have utilized the MDT measurements from radio terminals to calculate the throughput as a useful quality indicator at a given position. 


Regarding claim 44, the combination of Suzuki et al., Hamabe et al., and 3GPP teaches the radio communication system according to claim 41, wherein instruction for the radio terminal to obtain the information comprises an instruction for the radio terminal to use a Global Navigation Satellite System (GNSS)to obtain the information (Suzuki [0100] UE 105 obtains configuration information to start periodic positioning measurement, such as enhanced cell identity (E-CID), GPS/GNSS, Suzuki [0112] the UE 105 logs the GPS/GNSS analog-to-digital converter (ADC) output within its GPS/GNSS receiver).

Regarding claim 46, Suzuki et al. teach a radio station (Suzuki eNB 305 in Fig. 3) comprising: 
a first transmitter  (Suzuki eNB 305 transmitter) configured to transmit an instruction for a radio terminal to obtain information related to a location of the radio terminal (Suzuki [0027] a network element configuring a UE operating in the communication network to perform MDT measurements, and Suzuki [0029] UE may be configured to determine its position (or location)); 
at least one processor (Suzuki [0065] an MDT configuration processor 505) configured to perform quality measurement of a communication with the radio terminal (Suzuki [0063] The eNB 305 collects MDT measurements from the UE 105), in a predetermined execution period (Suzuki [0038] A measurement logging window); and 
a second transmitter  (Suzuki [0065] MDT logging and reporting processor 515)configured to transmit collected  information comprising the information related to the location of the radio terminal (Suzuki [0029] UE may be configured to determine its position), results of the quality measurement (Suzuki [0063] The eNB 305 collects MDT measurements from the UE 105), and information related to a  time at which the quality measurement is performed  (Suzuki [0038] A measurement logging window (e.g., such as a "sliding window" in which collected logs are kept in the UE) is used to collect information during a certain period), the collected information being correlated based on the time at which the quality measurement is A measurement logging window (e.g., such as a "sliding window" in which collected logs are kept in the UE) is used to collect information during a certain period),
Suzuki et al. do not teach
The radio terminal transmitter to transmit information of an accuracy of the information related to the location of the radio terminal
In a similar endeavor, Hamabe et al. teach
The radio terminal transmitter to transmit information of an accuracy of the information related to the location of the radio terminal (Hamabe [0129] The mobile station reports the time needed in obtaining the location information and the number of times of re-trial operations performed, Hamabe  [0131] If the re-trial operations are carried out too many times such that the location information is low in reliability. Note: the information of an accuracy of the information related to the location is interpreted as the reliability of location information, Hamabe [0132] in case the accurate location information cannot be obtained, a report may be made with the exclusion of the location information).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified Suzuki et al. by incorporating Hamabe et al. information of an accuracy related of the location information to arrive at the invention.

the combination of Suzuki et al. and Hamabe et al.  does not explicitly teach
Throughput measurement performed by the radio station. 
However, 3GPP teaches
Throughput measurement performed by the radio station (3GPP section 2.1   derive the user throughput/QoS... A NW based solution for the QoS verification  … e.g., the eNB).
Therefore, it would to have to one of ordinary skill in the art at the time the invention was made to have modified combination of Suzuki et al. and Hamabe et al. collecting measurements by incorporating 3GPP throughput derivation by the radio station to arrive at the invention.
The motivation of doing so would have utilized the MDT measurements from radio terminals to calculate the throughput as a useful quality indicator at a given position. 

Regarding claim 47, the combination of Suzuki et al., Hamabe et al., and 3GPP teaches the radio station according to claim 46, wherein the processor is further configured to collect the collected information (Suzuki [0063] The eNB 305 then combines the collected measurement with other available results, 3GPP page 1 section 2 The L2 measurements are all measured in the eNB .. 1. Throughput measurements for continuous data)


Regarding claim 48, the combination of Suzuki et al., Hamabe et al., and 3GPP teaches the radio station according to claim 46, wherein the instruction for the radio terminal to obtain the information comprises an instruction for the radio terminal to use a Global Navigation Satellite System (GNSS) (Suzuki [0100] UE 105 obtains configuration information to start periodic positioning measurement, such as enhanced cell identity (E-CID), GPS/GNSS, Suzuki [0112] the UE 105 logs the GPS/GNSS analog-to-digital converter (ADC) output within its GPS/GNSS receiver).

Regarding claim 54, Suzuki et al. teach a network operation management system (Suzuki [0063] an operations and maintenance (O&M) system) in a radio communication system (Suzuki [0100] an example next-generation 3GPP communication system 100), comprising: 
at least one memory storing instructions (Suzuki [0067] The one or more programs may be embodied in software stored on a tangible medium); and
at least one processor configured to execute the instructions (Suzuki [0067] the processor 2212 shown in the example processing system 2200) to:
instruct a radio station to perform quality measurement of a communication with a radio terminal (Suzuki [0027] a network element configuring a UE , and to report collected information comprising: the information related to a location of the radio terminal (Suzuki [0029] UE may be configured to determine its position), results of the quality measurement (Suzuki [0063] The eNB 305 collects MDT measurements from the UE 105  and Suzuki [0112] the UE 105 logs the GPS/GNSS analog-to-digital converter (ADC) output within its GPS/GNSS receiver... The UE 105 then reports the logged information) and information related to a time at which the quality measurement is performed (Suzuki [0038] A measurement logging window (e.g., such as a "sliding window" in which collected logs are kept in the UE) is used to collect information during a certain period)
receive, from the radio station, the collected information  ((Suzuki [0063] After collecting and processing the measurements from one or more UEs (e.g., including the UE 105), the obtained and processed logs are transferred from the network manager 310 to an operations and maintenance (O&M) system), the collected information being correlated based on the time at which the quality measurement is performed (Suzuki [0038] A measurement logging window (e.g., such as a "sliding window" in which collected logs are kept in the UE) is used to collect information during a certain period), wherein
the radio station is configured to transmit an instruction for the radio terminal to obtain information related to the location (Suzuki [0027] a network element Suzuki [0029] UE may be configured to determine its position (or location).
Suzuki et al. do not teach
The radio terminal to report information of an accuracy of the information related to the location of the radio terminal.
In a similar endeavor, Hamabe et al. teach
The radio terminal to report information of an accuracy of the information related to the location of the radio terminal (Hamabe [0129] The mobile station reports the time needed in obtaining the location information and the number of times of re-trial operations performed, Hamabe  [0131] If the re-trial operations are carried out too many times such that the location information is low in reliability. Note: the information of an accuracy of the information related to the location is interpreted as the reliability of location information, Hamabe [0132] in case the accurate location information cannot be obtained, a report may be made with the exclusion of the location information).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified Suzuki et al. by incorporating Hamabe et al. information of an accuracy related of the location information to arrive at the invention.

The combination of Suzuki et al. and Hamabe et al. does not explicitly teach
Throughput measurement performed by the radio station.
However, 3GPP teaches
Throughput measurement performed by the radio station (3GPP section 2.1   derive the user throughput/QoS... A NW based solution for the QoS verification  … e.g., the eNB).
Therefore, it would to have to one of ordinary skill in the art at the time the invention was made to have modified combination of Suzuki et al. and Hamabe et al. collecting measurements by incorporating 3GPP throughput derivation by the radio station to arrive at the invention.
The motivation of doing so would have utilized the MDT measurements from radio terminals to calculate the throughput as a useful quality indicator at a given position. 

Regarding claim 55, the combination of Suzuki et al., Hamabe et al., and 3GPP teaches the network operation management system according to claim 54, , wherein instruction for the radio terminal to obtain the information comprises an instruction for the radio terminal to use a Global Navigation Satellite System (GNSS)to obtain the information (Suzuki [0100] UE 105 obtains configuration information to  Suzuki [0112] the UE 105 logs the GPS/GNSS analog-to-digital converter (ADC) output within its GPS/GNSS receiver).

Regarding claim 57, Suzuki et al. teach a communication method in a radio station, comprising: 
transmitting an instruction for a radio terminal to obtain one or more information related to a location of the radio terminal (Suzuki [0027] a network element configuring a UE operating in the communication network to perform MDT measurements, and Suzuki [0029] UE may be configured to determine its position (or location));
performing quality measurement of a communication with the radio terminal (Suzuki [0063] The eNB 305 collects MDT measurements from the UE 105), in a predetermined execution period (Suzuki [0038] A measurement logging window); 
collecting as collected information, the  information related to the location of the radio terminal (Suzuki [0029] the UE may be configured to determine its position, and Suzuki [0063] The eNB 305 collects MDT measurements from the UE 105), results of the quality measurement (Suzuki [0048] the network can obtain received signal power or quality, [0063] The eNB 305 then combines the collected measurement with other available results), and information related to a time at which the quality measurement is quality measurements (Suzuki [0038] A measurement logging window (e.g., such as a "sliding window" in which collected logs are kept in the UE) is used to collect information during a certain period); and 
transmitting the collected  information related to an information collecting apparatus    (Suzuki [0063] After collecting and processing the measurements from one or more UEs (e.g., including the UE 105), the obtained and processed logs are transferred from the network manager 310 to an operations and maintenance (O&M) system)).,
wherein the collected information is correlated based on the time at which the quality measurement is performed (Suzuki [0038] A measurement logging window (e.g., such as a "sliding window" in which collected logs are kept in the UE) is used to collect information during a certain period).
Suzuki et al. do not teach
Collecting information of an accuracy of the information related to the location of the radio terminal.
In a similar endeavor, Hamabe et al. teach
Collecting information of an accuracy of the information related to the location of the radio terminal (Hamabe [0129] The mobile station reports the time needed in obtaining the location information and the number of times of re-trial operations performed, Hamabe  [0131] If the re-Note: the information of an accuracy of the information related to the location is interpreted as the reliability of location information, Hamabe [0132] in case the accurate location information cannot be obtained, a report may be made with the exclusion of the location information).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified Suzuki et al. by incorporating Hamabe et al. information of an accuracy related of the location information to arrive at the invention.
The motivation of doing so would have identified location information with required accuracy. 
The combination of Suzuki et al. and Hamabe et al. does not explicitly teach
The radio station to:
perform throughput measurements;
collect results of throughput measurements, the throughput measurements performed by the radio station.
However, 3GPP TSG-RAN WG2 Meeting #76 teach
The radio station (3GPP section 2.1 A NW based solution for the QoS verification  … e.g., the eNB ) to:
perform throughput measurements (3GPP section 2.1   derive the user throughput/QoS);
derive the user throughput/QoS ), the throughput measurements performed by the radio station (3GPP section 2.1   A NW based solution for the QoS verification).
Therefore, it would to have to one of ordinary skill in the art at the time the invention was made to have modified combination of Suzuki et al. and Hamabe et al. by incorporating 3GPP throughput derivation by the radio station to arrive at transmitting the throughput results to the O&M system of Suzuki to arrive at the invention.
The motivation of doing so would have utilized the MDT measurements from radio terminals to calculate the throughput as a useful quality indicator at a given position. 


Regarding claim 59, Suzuki et al. teach a communication method in a network operation management system (Suzuki [0063] an operations and maintenance (O&M) system), comprising: 
instructing a radio station to perform quality measurement of a communication with a radio terminal (Suzuki [0027] a network element configuring a UE operating in the communication network to perform MDT measurements),  wherein the radio station transmits an instruction for the radio terminal to obtain the information related to the location of the radio terminal (Suzuki [0063] The eNB 305 collects MDT measurements from the UE 105  and the UE 105 logs the GPS/GNSS analog-to-digital converter (ADC) output within its GPS/GNSS receiver... The UE 105 then reports the logged information), and
to report to an information collection apparatus collected information related to a location of the radio terminal (Suzuki [0029] UE may be configured to determine its position), results of the quality measurement (Suzuki [0063] After collecting and processing the measurements from one or more UEs (e.g., including the UE 105), the obtained and processed logs are transferred from the network manager 310 to an operations and maintenance (O&M) system) ),  and information related to a time at which the quality measurement is performed (Suzuki [0038] A measurement logging window (e.g., such as a "sliding window" in which collected logs are kept in the UE) is used to collect information during a certain period);
receiving, from the radio station, the collected information  ((Suzuki [0063] After collecting and processing the measurements from one or more UEs (e.g., including the UE 105), the obtained and processed logs are transferred from the network manager 310 to an operations and maintenance (O&M) system), 
wherein the collected information being correlated based on the time at which the quality measurement is performed (Suzuki [0038] A measurement logging window (e.g., such as a "sliding window" in which collected logs are 
Suzuki et al. do not teach
to report information of an accuracy of the information related to the location of the radio terminal.
In a similar endeavor, Hamabe et al. teach
to report information of an accuracy of the information related to the location of the radio terminal (Hamabe [0129] The mobile station reports the time needed in obtaining the location information and the number of times of re-trial operations performed, Hamabe  [0131] If the re-trial operations are carried out too many times such that the location information is low in reliability. Note: the information of an accuracy of the information related to the location is interpreted as the reliability of location information, Hamabe [0132] in case the accurate location information cannot be obtained, a report may be made with the exclusion of the location information).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified Suzuki et al. by incorporating Hamabe et al. information of an accuracy related of the location information to arrive at the invention.
The motivation of doing so would have identified location information with required accuracy. 

Collected information comprising throughput measurement performed by the radio station.
However, 3GPP teaches
Collected information comprising throughput measurement performed by the radio station (3GPP section 2.1   derive the user throughput/QoS... A NW based solution for the QoS verification  … e.g., the eNB).
Therefore, it would to have to one of ordinary skill in the art at the time the invention was made to have modified combination of Suzuki et al. and Hamabe et al. collecting measurements by incorporating 3GPP throughput derivation by the radio station to arrive at the invention.
The motivation of doing so would have utilized the MDT measurements from radio terminals to calculate the throughput as a useful quality indicator at a given position. 

Regarding claim 60, the combination of Suzuki et al., Hamabe et al., and 3GPP teaches the communication method according to claim 57, further comprising
Collecting the collected information (Suzuki [0063] The eNB 305 then combines the collected measurement with other available results, 3GPP page 1 section 2 The L2 measurements are all measured in the eNB .. 1. Throughput measurements for continuous data)


Regarding claim 61, the combination of Suzuki et al., Hamabe et al., and 3GPP teaches the radio station according to claim 46, wherein the radio station is one of a base station (Suzuki eNB 305 in Fig. 3) and an Radio Network Controller (RNC), and the information collection apparatus is a Trace Collection Entity (TCE) (Suzuki [0063] the obtained and processed logs are transferred from the network manager 310 to an operations and maintenance (O&M) system).

Regarding claim 64, the combination of Suzuki et al., Hamabe et al., and 3GPP teaches the communication method in the radio station according to claim 57, wherein the radio station is one of a base station and a Radio Network Controller (RNC), and the information collection apparatus is a Trace Collection Entity (TCE) (Suzuki [0063] the obtained and processed logs are transferred from the network manager 310 to an operations and maintenance (O&M) system).

Regarding claim 67, the combination of Suzuki et al., Hamabe et al., and 3GPP teaches the radio communication system according to claim 41, wherein the processor of the radio station is further configured to collect a quality of service (QoS) class indicator related to the throughput measurement (3GPP section 2.1   derive the user throughput/QoS... A NW based solution for the QoS   … e.g., the eNB), and wherein the collected information further comprises the QoS class indicator related to the throughput measurement (3GPP section 2.1 line 3 throughput/QoS).

Regarding claim 68, the combination of Suzuki et al., Hamabe et al., and 3GPP teaches the radio station according to claim 47, wherein the processor of the radio station is further configured to collect a quality of service (QoS) class indicator related to the throughput measurement(3GPP section 2.1   derive the user throughput/QoS... A NW based solution for the QoS verification  … e.g., the eNB), and wherein the collected information further comprises the QoS class indicator related to the throughput measurement (3GPP section 2.1 line 3 throughput/QoS).


Regarding claim 69, the combination of Suzuki et al., Hamabe et al., and 3GPP teaches the network operations management system according to claim 54, and wherein the collected information further comprises the QoS class indicator related to the throughput measurement (, (3GPP section 2.1   derive the user throughput/QoS... A NW based solution for the QoS verification  … e.g., the eNB).

Regarding claim 70, the combination of Suzuki et al., Hamabe et al., and 3GPP teaches the communication method according to claim 57, wherein the collected   derive the user throughput/QoS... A NW based solution for the QoS verification  … e.g., the eNB).

Regarding claim 71, the combination of Suzuki et al., Hamabe et al., and 3GPP teaches the communication method according to claim 60, wherein the collected information further comprises a quality of service (QoS) class indicator related to the throughput measurement  (3GPP section 2.1   derive the user throughput/QoS... A NW based solution for the QoS verification  … e.g., the eNB).


Claim 62-63, and 65-66 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Suzuki et al. in view of Hamabe et al., in further view of 3GPP TSG-RAN WG2 Meeting #67 R2-095780, and in further view of 3GPP TSG-RAN WG2 Meeting #76 R2-116247.

Regarding claim 62, the combination of Suzuki et al., Hamabe et al., and 3GPP teaches the radio station according to claim 46, but does not teach
wherein the throughput is an uplink throughput from the radio terminal to the radio station.
In a similar endeavor, 3GPP TSG-RAN WG2 Meeting #76 R2-116247 teaches
Throughput in the UL per QCI).
Therefore, it would to have to one of ordinary skill in the art at the time the invention was made to have modified the combination of Suzuki et al., Hamabe et al., and 3GPP by incorporating 3GPP TSG-RAN WG2 Meeting #76 R2-116247  UL throughput to arrive at the invention.
The motivation of doing so would have indicated the uplink quality.

Regarding claim 63, the combination of Suzuki et al., Hamabe et al., and 3GPP teaches the radio station according to claim 46, and implicitly teaches wherein the throughput measurement is not performed by the radio terminal (3GPP section 1 last two lines A NW based measurement function).
However, 3GPP TSG-RAN WG2 Meeting #76 R2-116247 explicitly teaches
wherein the throughput measurement is not performed by the radio terminal (3GPP section 2 line 1 The L2 measurements are all measured in the eNB).
Therefore, it would to have to one of ordinary skill in the art at the time the invention was made to have modified the combination of Suzuki et al., Hamabe et al., and 3GPP by incorporating 3GPP TSG-RAN WG2 Meeting #76 R2-116247  to arrive at the invention.
The motivation of doing so would have alleviated inter NW interface load.

Regarding claim 65 the combination of Suzuki et al., Hamabe et al., and 3GPP teaches the communication method in the radio station according to claim 57, but does not teach
wherein the throughput is an uplink throughput from the radio terminal to the radio station.
In a similar endeavor, 3GPP TSG-RAN WG2 Meeting #76 R2-116247 teaches
wherein the throughput is an uplink throughput from the radio terminal to the radio station (3GPP R2-116247. section 1 line 6 Throughput in the UL per QCI).
Therefore, it would to have to one of ordinary skill in the art at the time the invention was made to have modified the combination of Suzuki et al., Hamabe et al., and 3GPP by incorporating 3GPP TSG-RAN WG2 Meeting #76 R2-116247  UL throughput to arrive at the invention.
The motivation of doing so would have indicated the uplink quality.
wherein the throughput is an uplink throughput from the radio terminal to the radio station (3GPP section 1 line 6 Throughput in the UL per QCI).

Regarding claim 66, the combination of Suzuki et al., Hamabe et al., and 3GPP teaches the communication method in the radio station according to claim 57, and implicitly teaches wherein the throughput measurement is not performed by the radio terminal (3GPP section 1 last two lines A NW based measurement function).

wherein the throughput measurement is not performed by the radio terminal (3GPP section 2 line 1 The L2 measurements are all measured in the eNB).
Therefore, it would to have to one of ordinary skill in the art at the time the invention was made to have modified the combination of Suzuki et al. and 3GPP by incorporating 3GPP TSG-RAN WG2 Meeting #76 R2-116247 to arrive at the invention.
The motivation of doing so would have alleviated inter NW interface load.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID M ELNOUBI whose telephone number is (571)272-9732. The examiner can normally be reached Monday-Friday 9:30AM to 6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SAID M ELNOUBI/           Examiner, Art Unit 2644